DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0196800).

 	Regarding Claims 1 and 12 (Original), Kim teaches an information displaying device in a vehicle and a method for controlling an information displaying device in a vehicle, comprising: 
a first display [fig. 3 @110]; 
a driving unit [fig. 6 @200] configured to control a size of an exposed region [size of fig. 8 @110 below fig. 8 @34] of the first display;
at least one sensor circuit configured to obtain driving information of the vehicle [¶0163, “the upward movement or downward movement of the main display 110 may be determined by a sensor to sense a position of the main display 110, an upward control signal of the main display 110 stored in the storage unit 400, a state of the gear manipulation lever 41, or manipulation of the accelerator pedal 15 or the brake pedal 16”];
an auxiliary input interface [fig. 6 @300] configured to receive a user input [¶0084, “The display device 100 may include a touchscreen. If the display device 100 includes a touchscreen, the display device 100 may also serve as an input unit 300”]; and 
a processor [fig. 6 @200] configured to control the first display [fig. 6 @110], the driving unit [¶0078 teaches a separate drive unit], and the at least one sensor circuit [¶0163 teaches variety of sensed inputs], wherein the processor is configured to: 
obtain the driving information of the vehicle [construed as determining fig. 22 @S1100 (up/down movement) caused by sensor input (driving information) taught by ¶0163”], using the at least one sensor circuit;
control the size of the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] based at least on the driving information [¶0163], using the driving unit [¶0078 teaches a separate drive unit]; and 
set a user interface for receiving a user input associated with content displayed on the first display, to at least one of the first display or the auxiliary input interface based on the size of the exposed region [fig. 13 illustrates user input region for content displayed on 110-1 based on first display exposed region being greater than fig. 13 @110-2, fig. 16 illustrates user input region on first display based on content displayed on first display when exposed region is a second size (fig. 16 @110-2)]. 

Regarding Claim 9 (Original), Kim teaches the device of Claim 1, wherein the processor is configured to:  
change a type, amount, and layout of the content displayed on the first display, based on the size of the exposed region [fig. 10 illustrates exposed region first size; type: navigation; amount: screens 110-1 and 110-2; layout: map in 110-1 in 110-1 and map in 110-2;  fig. 16 illustrates exposed region second size; type: navigation; amount: screens 110-1 and 110-2; layout: nav map in 110-1 above 34 and application list in 110-2 below 34]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shimizu (US 2006/0287826). All reference is to Kim unless indicated otherwise.

Regarding Claims 2 and 13 (Original), Kim teaches the device of Claim 1 and the method of Claim 12, wherein 
the driving information includes gear information of the vehicle [¶0019, “The vehicle may further include a gear manipulation lever configured to manipulate a gear of the vehicle, and the display device may move upward when the gear manipulation lever is in a drive gear position and move downward when the gear manipulation lever is in a neutral gear position or in a parking gear position”], wherein 
the gear information includes Drive, Neutral, Park, and Other [¶0059, “The driver may shift a gear to a drive gear D position, a neutral gear N position, a parking gear P position, or other gear positions by manipulating the gear manipulation lever 41], and wherein 
the processor is configured to: when the gear information is Neutral and Park, control the exposed region of the first display to be greater than or equal to a specified first size [¶0019 teaches the display to retract, when gear is N or P, which increases the exposed region of the first display from a specified first size (fig. 8 @110-2) to a second size (fig. 8 @110-1 and 110-2)] 
Kim further teaches controlling the exposed area of the first display [size of fig. 8 @110 below fig. 8 @34] to the retracted position (fig. 4 @110 and fig. 8 @110-1 and 110-2) maximizes the display area of the first display and is greater than or equal to the specified first size [1(fig. 5 @110 and fig. 8 @ 110-2)]
Kim does not teach the gear information other is Reverse and when the gear information is Reverse, control the exposed region of the first display to the retracted position
Shimizu teaches gear information includes Reverse [¶0473], and 
when the gear information is Reverse [fig. 50 @S2], control the first display [fig. 41 @304] to display a backward area image [fig. 50 @S5] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of automatically displaying an image of the are behind the vehicle what the transmission is shifted into reverse, as taught by Shimizu into the device and method taught by Kim, in order to automatically provide the driver with important visual safety information
Kim in view of Shimizu does not teach maximize the backward area image size when driving the vehicle in the backward direction
Before the application was filed it was well known that providing a driver with as much visual information along a route of travel was a desired safety goal. One of ordinary skill in the art would have understood that increasing the screen area of a display used to provide a driver with visual information is one solution to increasing the clarity of displayed details with a reasonable expectation of success.
Therefore, before the invention was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of controlling the first display to the retracted position when reverse gear is selected in order to maximize the display area used to present the driver with rearward visual information and increase the safety of vehicle movement in the reward direction.

Regarding Claims 3 and 14 (Original), Kim in view of Shimizu teaches the device of Claim 2 and the method of Claim 13, wherein the processor is configured to:
when the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] is not less than the specified first size [fig. 8 @110-2], 
set the first display [¶0074, “The main display 110 may also move upward when the main display 110 is implemented using a touchscreen and displays a screen that requires a user's touch manipulation and move downward when the screen that requires the user's touch manipulation is terminated”].to the user interface [in extended position (fig. 5 @110) and the retracted position (fig. 4 @110) the exposed region is not less than fig. 8 @110-2].

Regarding Claims 4 and 15 (Original), Kim in view of Shimizu teaches the device of Claim 2 and the method of Claim 13, wherein: 
when the gear information is Drive, control the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] to be less than the specified first size [¶0019 teaches the display to move upward, when gear is Drive, which reduces the exposed region of the first display (fig. 8 @110) from a specified first size (fig. 8 @110-1 and 110-2) to a second size (fig. 8 @110-2)]. 

Regarding Claim 5 (Original), Kim in view of Shimizu teaches the device of Claim 4,  wherein the processor is configured to: when the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] is less than the specified first size [fig. 8 @110-1 and 110-2], set [¶0084, “The display device 100 may include a touchscreen. If the display device 100 includes a touchscreen, the display device 100 may also serve as an input unit 300”] the auxiliary input interface [fig. 6 @300] to the user interface

Regarding Claim 6 (Original), Kim in view of Shimizu teaches the device of Claim 4, wherein the processor is configured to: 
when the gear information is Drive, control the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] to be less than a specified second size [construed as a third size less than fig. 8 @110-2, ¶0095, “the screen of the main display 110 displaying the contents is not necessarily divided into the upper region 110-1 and the lower region 110-2 and may also be divided into a plurality of regions”], and wherein 
the second size [fig. 8 @110-2] is less than the first size (fig. 8 @110-1 and 110-2] 
Kim further teaches reducing the exposed region of the first display [size of fig. 8 @110 below fig. 8 @34] when providing information required for driving the vehicle [¶0142, “when the main display 110 moves upward, information required for ordinary driving of the vehicle 10 may be displayed in the upper region 110-1 of the main display 110”,¶0095, “the screen of the main display 110 displaying the contents is not necessarily divided into the upper region 110-1 and the lower region 110-2 and may also be divided into a plurality of regions”]
Kim in view of Shimizu does not teach when the gear information is drive and an autonomous function is disabled, increase the display region provided to the driver to be greater than display region provided to the driver when the autonomous function is enabled 
Before the application was filed one of ordinary skill in the art would understand that disabling an autonomous function would require the display of sufficient additional information to a driver to enable the driver to manually perform the previous autonomous function. One of ordinary skill in the art would understand that there are a finite number of predictable solutions, with a reasonable chance of success, that result in additional information being displayed on a display screen.
Therefore, before the invention was filed it would have been obvious to one of ordinary skill in the art to increase the display region provided to the driver by reducing the size of the exposed region of the first display to a third size, less than the second size, in order to provide a driver with the additional information required to manually perform an autonomous function that is disabled.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ricci (US 2013/0144462).  All reference is to Kim unless indicated otherwise.

Regarding Claim 10 (Original), Kim teaches the device of Claim 1, wherein 
the processor is configured to control the exposed region of the first display to be greater than or equal to a specified first size [¶0085, “The controller 200 controls the display device 100, for example, moves and changes the regions of the screen of the display device 100 or determines content to be displayed on the screen in accordance with pre-stored settings”]
Kim does not teach at least one sensor circuit is configured to sense boarding of a passenger and when the boarding of the passenger is sensed, control the first display in accordance with pre-stored settings
Ricci teaches at least one sensor circuit is configured to sense boarding of a passenger [¶0138, “Using the information from the sensors 242, the vehicle control system 204 can identify the person, in step 1012. The vehicle control system 204 can obtain characteristics for the user currently occupying the zone 312 and compare those characteristics to the identifying features in portion 812 of data structure 804”], and
when the boarding of the passenger is sensed [¶0139, “After identifying the user by matching characteristics with the features in portion 812, the vehicle control system 204 can determine if there are settings for the user for the area 816 and zone 820 the user currently occupies”], 
control the first display in accordance with pre-stored settings [¶0139, “The settings may be then used to configure or react to the presence of the user, in step 1024. Thus, these settings may be obtained to change the configuration of the vehicle 104, for example, how the position of the seats or mirrors are set, how the dash, console, or heads up display is configured, how the heat or cooling is configured, how the radio is configured, or how other different configurations are made”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of configuring a display based on the preferences of an occupant detected and identified to be sitting in a passenger seat, as taught by Ricci, into the device taught by Kim, in order to make an individual more comfortable while traveling by Integrating features in a vehicle that are associated with comfort found in an individual's home that can automatically ease a traveler's transition from home to vehicle (Ricci: ¶0004).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ricci and Gao (US 2018/0060253). All reference is to Kim unless indicated otherwise.

Regarding Claim 11 (Original), Kim in view of Ricci teaches the device of Claim 10, further comprising: 
a communication circuit [Ricci: fig. 2 @224], wherein
the processor is configured to: detect [connection between fig. 2 @212 and 224] an external electronic device [fig. 2 @212, ¶0070, “device 212 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with the automobile 104] using the communication circuit [Ricci: fig. 2 @224] 
Kim in view of Ricci does not teach sense boarding of a passenger based on the detected external electronic device
Gao teaches sense boarding of a passenger based [fig. 5 @ 521-522, and 523] on the detected external electronic device [fig. 5 @510]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of associating a user with an external mobile device, as taught by Gao into the device taught by Kim in view of Ricci, in order to automatically configure a vehicle infotainment system without requiring any action from the user.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694